DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 11/15/2021 has been entered. Claims 7, 10 and 15 have been canceled. Claims 1-6, 8, 9, 11-14, and 16-18 are pending in the Application.

Response to Arguments
Applicant’s amendments and persuasive arguments have overcome the prior art rejection under 35 U.S.C. 102 and 103.  The prior art rejections of the claims have been withdrawn.

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, the limitation “the simultaneous transmission synchronized by the serial clock” should be corrected as “the simultaneous transmission is synchronized by the serial clock”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 11-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding the independent claims 1, 9, 14, and 18, the claims recite the variable N in “N-channel serial peripheral interface (SPI) module”, “a number N of SPI modules”, “N SPI modules”, “N symbols” and “N serial communication channels” with no explanation or definition for the variable N. The variable must be defined. For example, the claims should include a limitation stating “wherein N is an integer greater than 1”.
Further, regarding the independent claim 9, the claim recites the limitation “setting data transmission by one or more first SPI modules responsive to a serial clock of a second SPI module of the N SPI modules”. There is insufficient antecedent basis for “the N SPI modules” in the claim.
Other dependent claims 2-6, 8, 11-13, and 16-17 are rejected because they are dependent of the rejected claims above.

Allowable Subject Matter
Claims 1-6, 8, 9, 11-14, and 16-18 are regarded as comprising allowable subject matter, and would be allowable upon correction of the 112(b) issues set forth above.
The following is a statement of reasons for the indication of allowable subject matter:
The Applicant has incorporated the allowable subject matter indicated in the previous Office Action into the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Er et al US publication US 20190196722 discloses synchronization between two SPI modules using clock signal of one SPI module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Examiner, Art Unit 2184